UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1710



INTER-WORLD DEVELOPMENT CORPORATION; INTERNA-
TIONAL INVESTIGATIONS, INCORPORATED; RICHARD
L. BAST,

                                          Plaintiffs - Appellants,

          versus


VICTOR MICHAEL GLASBERG; JEANNE GOLDBERG;
COHEN, DUNN & SINCLAIR, PC; J. FREDERICK
SINCLAIR; THOMAS J. CURCIO; ANTONIA LEIGH
PETTIT; CARTER & KRAMER, PC; CHARLES WARREN
KRAMER; JACOBOVITZ, ENGLISH & SMITH, PC; DAVID
BENJAMIN SMITH; BARBARA OZELLA REVES; CLAUDE
DAVID CONVISSER; WILLIAM G. BILLINGHAM; NANCY
GERTNER; PATRICIA GRIEST; JODY L. NEWMAN; JOHN
F. DAVIS; MARY AUDREY LARKIN; LOIS AMES;
ANTHONY JOSEPH PETTIT; MADDONA LEA SCHAMP
PETTIT; ANNE CONNELL; WILLIAM C. HILLMAN;
ROGER A. COX,

                                           Defendants - Appellees,


          and


DELMAR D. HARTLEY,

                                                         Defendant,


STEPHEN A. ARMSTRONG,

                                                 Party in Interest.
                           No. 98-1955



INTER-WORLD DEVELOPMENT CORPORATION; INTERNA-
TIONAL INVESTIGATIONS, INCORPORATED; RICHARD
L. BAST,

                                         Plaintiffs - Appellants,

          versus


VICTOR MICHAEL GLASBERG; JEANNE GOLDBERG;
COHEN, DUNN & SINCLAIR, PC; J. FREDERICK
SINCLAIR; THOMAS J. CURCIO; ANTONIA LEIGH
PETTIT; CARTER & KRAMER, PC; CHARLES WARREN
KRAMER; JACOBOVITZ, ENGLISH & SMITH, PC; DAVID
BENJAMIN SMITH; BARBARA OZELLA REVES; CLAUDE
DAVID CONVISSER; WILLIAM G. BILLINGHAM; NANCY
GERTNER; PATRICIA GRIEST; JODY L. NEWMAN; JOHN
F. DAVIS; MARY AUDREY LARKIN; LOIS AMES;
ANTHONY JOSEPH PETTIT; MADDONA LEA SCHAMP
PETTIT; ANNE CONNELL; WILLIAM C. HILLMAN;
ROGER A. COX,

                                          Defendants - Appellees,

          and


DELMAR D. HARTLEY,

                                                         Defendant,


STEPHEN A. ARMSTRONG,

                                                 Party in Interest.




                                2
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-531-A)


Submitted:   March 30, 1999               Decided:   April 23, 1999


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


No. 98-1710 dismissed and No. 98-1955 affirmed by unpublished per
curiam opinion.


Richard L. Bast, Appellant Pro Se. Victor Michael Glasberg, VICTOR
M. GLASBERG & ASSOCIATES, Alexandria, Virginia; Frank Willard
Dunham, Jr., COHEN, GETTINGS & DUNHAM, Arlington, Virginia; Barbara
Ozella Reves, Alexandria, Virginia; John Otto Easton, JORDAN, COYNE
& SAVITS, Fairfax, Virginia; Patricia Griest, Beavercreek, Ohio;
Steven Robert Becker, VORYS, SATER, SEYMOUR & PEASE, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In these consolidated appeals Appellants appeal the district

court’s denial of a Fed. R. Civ. P. 59(e) motion and a correspond-

ing motion for reconsideration,1 and the denial of a motion for

appointment of counsel.2       We affirm in part, and dismiss in part.

     Addressing first appeal No. 98-1710, we find that Appellants

lack standing to appeal from this order, and accordingly we dismiss

for lack of jurisdiction.       Addressing appeal No. 98-1955, we find

no abuse of discretion in the district court’s denial of Appel-

lants’ motion for appointment of counsel, see Whisenaut v. Yuam,

739 F.2d 160, 163 (4th Cir. 1984), and accordingly we affirm.          We

also deny all pending motions.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                              No. 98-1710 - DISMISSED

                                              No. 98-1955 - AFFIRMED




     1
         Appeal No. 98-1710.
     2
         Appeal No. 98-1955.

                                     4